DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al US 10,171,636 in view of Endo et al US 9,588,549.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Endo into the system of Yeo in order to
As to claim 1, Yeo teaches a foldable display device comprising: a display module in which a panel hole is defined (see fig. 1, 130, col. 5, lines 54- col. 6, line 20); a sensor device disposed in the panel hole (see fig. 8, 820, col. 12, line 62- col. 13, line 17); and 5a panel lower cover which is disposed on a surface of the display module (see fig. 1, 120, col. 5, lines 54- col. 6, line 20) and in which a cover hole is defined such that the sensor device is disposed in the cover hole, the panel lower cover including: a buffer member (see fig. 6, 650, col.12, line 4-17, 25-31). Yeo fails to teach a first adhesive member, which attaches the buffer member to the surface of the 10display module; wherein a minimum distance between the first adhesive member and the sensor device is greater than a minimum distance between the buffer member and the sensor device. Endo teaches a first adhesive member, which attaches the buffer member to the surface of the 10display module (see col. 10, lines 45-55; at this time, it is preferable that at least part of the module including the touch sensor have flexibility and can be curved along the display panel 101. At this time, the module including the touch sensor and the display panel 101 may be attached to each other with an adhesive or the like, or a polarizing plate or a buffer material (separator) may be provided therebetween.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Endo into the system of Yeo in order to provide a display device which has flexibility and can be curved. The combination of Yeo and Endo fails to teach wherein a minimum distance between the first adhesive member and the sensor device is greater than a minimum distance between the buffer member and the sensor device. However, it is a design choice to one skilled in the art to vary the minimum distance between the first adhesive member and the sensor device is greater than a minimum distance between the buffer member and the sensor device in order to provide the buffer member may prevent dust or moisture from being introduced into the camera module.
As to claim 10, the combination of Yeo and Endo teaches a cover and panel hole (see Yeo fig. 1, 120, col. 5, lines 54- col. 6, line 20; fig. 8, 820, col. 12, line 62- col. 13, line 17). The combination of Yeo and Endo fails to teach wherein a minimum diameter of the cover hole is greater than a maximum diameter of the panel hole. However, it is a design choice to one skilled in the art to have a minimum diameter of the cover hole is greater than a maximum diameter of the panel hole in order to provide a wide display screen.
As to claim 11, the combination of Yeo and Endo teaches wherein the display module includes a display panel, which includes pixels which display an image, and a protective layer, which is disposed on a surface of the display panel (see Yeo fig. 1, 130, 120, col. 8, lines 8-21).
Allowable Subject Matter
2.	Claims 2-9, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claim 2, the applied reference fails to teach iswherein the panel lower cover further includes a second adhesive member, which is adjacent to the first adhesive member with the buffer member interposed therebetween.
As to claim 12, the applied reference fails to teach wherein the protective layer is in contact with the first adhesive member, and a minimum distance between the protective layer and the sensor device is smaller than the minimum distance between the first adhesive member and the sensor device.

3.	Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to independent claim 15, Yeo et al US 10,171,636 teaches electronic device including display; Endo et al US 9,588,549 teaches electronic device. However, the teaching of the prior art either combined or alone fails to teach a foldable display device comprising: a second sensor device; and a panel lower cover which is disposed on a surface of the display module and in which a first cover hole and a second cover hole are defined such that the first sensor device is disposed 5in the first cover hole, and the second sensor device is disposed in the second cover hole, the panel lower cover including: a buffer member; and a first adhesive member which attaches the buffer member to the surface of the display module, 10wherein, in the first cover hole, a minimum distance between the first adhesive member and the first sensor device is greater than a minimum distance between the buffer member and the first sensor device, and in the second cover hole, the first adhesive member overlaps with the second cover hole.
Dependent claims 16-20 are allowable for the same reason.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NHAN T LE/Primary Examiner, Art Unit 2649